Citation Nr: 1236279	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO. 12-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $20,813.  

(The issues of entitlement to service connection for a back disability, diabetes mellitus, right and left knee disabilities, a neurological disorder of the bilateral lower extremities, a psychiatric disability, right and left hip disabilities, right and left shoulder disabilities, and bilateral accessory tarsal naviculars are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to September 1973, from September 1978 to June 1980, and from July 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2008 determination of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $113,640.  The debt at issue resulted from a retroactive reduction in the appellant's pension due to the discovery of previously unreported family income.  

In June 2008, the appellant submitted a notice of disagreement with the Committee's waiver determination.  He also challenged the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998). 

Before a Statement of the Case was issued in response to the appellant's notice of disagreement, in an August 2010 decision, the Committee reconsidered the appellant's request for a waiver of the pension overpayment.  In its decision, the Committee noted that recoupment from subsequent award adjustments in March 2008, May 2008, and March 2009 had resulted in a reduction in the pension overpayment, and the balance of the appellant's debt, to $92,827.30.  The Committee granted a waiver of the appellant's remaining $92,827.30 debt, but denied waiver of the amount already recouped from the award adjustments, calculated as $20,813.  

Although the balance of appellant's pension debt is now zero, the issue of entitlement to a waiver of recovery of the previously recouped portion, $20,813, remains at issue.  Franklin v. Brown, 5 Vet. App. 190 (1993) (regardless of whether some of the assessed indebtedness at issue may have been recouped, VA is required to consider the entire amount of the debt calculated).  Thus, because a Statement of the Case addressing the appellant's entitlement to a waiver of the remaining portion of the debt already recouped has not yet been issued, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The Board also notes that in light of the appellant's challenge to the validity of the debt, that issue must be considered.  Schaper, 1 Vet. App. at 437; see also Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  Because it has not yet been adjudicated by the RO, the Board does not have jurisdiction to consider it at this juncture.  It is therefore referred to the RO for appropriate action prior to resolution of the issue now on appeal.  

The Board notes that the appellant's VA compensation claims -- entitlement to service connection for a back disability, diabetes mellitus, right and left knee disabilities, a neurological disorder of the bilateral lower extremities, a psychiatric disability, right and left hip disabilities, right and left shoulder disabilities, and bilateral accessory tarsal naviculars -- are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As set forth above, in an April 2008 determination, the Committee denied the appellant's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $113,640.  

In June 2008, the appellant submitted a notice of disagreement with the Committee's waiver determination.  Although waiver of a portion of the debt ($92,827.30) was subsequently granted in an August 2010 determination, the issue of entitlement to waiver of the remaining portion of the debt ($20,813) remains at issue, even though it has been recouped.  Franklin v. Brown, 5 Vet. App. 190 (1993).  Under these circumstances, a Statement of the Case addressing the appellant's entitlement to a waiver of recovery of the remaining debt ($20,813) is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Moreover, as set forth above, the appellant has also challenged the validity of the debt at issue in the case.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  Consideration of this issue is also necessary.  

In that regard, it is noted that the Committee's August 2010 decision contains a reference to the effect that the validity issue has not been adequately addressed due to processing errors and the destruction of records.  The Board notes that VA has the burden of establishing the validity of the debt at issue.  If an overpayment has resulted by reason of an erroneous award based solely on administrative error on the part of VA, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Erickson v. West, 13 Vet. App. 495, 499 (2000); see also 38 U.S.C. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2) (2010) (providing that the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment).  Thus, in considering the issue of the validity of the debt, the RO must consider the doctrine of sole administrative error.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the appellant's challenge of the validity of the debt at issue, including the issue of sole administrative error.  If it is determined that a debt was properly created, the appellant and his representative should be provided with notice of the decision and the opportunity to appeal.  

2.  Thereafter, the RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to a waiver of recovery of the remaining overpayment of VA pension benefits at issue in this case, $20,813.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


